Exhibit Release:IMMEDIATE For:Comtex News Network Contact: Amber Gordon agordon@comtex.com 703-797-8011 COMTEX STOCKHOLDERS APPROVE ALL PLANS RELATED TO REVERSE STOCK SPLIT, FRACTIONAL SHARE PURCHASE AND DEREGISTRATION Alexandria, VA, JUNE 3, 2010 – Comtex News Network, Inc. (CMTX), a leading provider of economically useful electronic real-time news, content and SmarTrend® market products, announced that its stockholders approved proposals which result in a 1-for-1,000 reverse stock split of the
